Citation Nr: 0404313	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the veteran is competent to handle disbursement of 
funds. 


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1961 to July 
1964.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Massachusetts, which determined that the veteran was not 
competent to handle disbursement of funds.    


REMAND

The Veterans' Claims Assistance Act of 2000 (VCAA) provides 
that upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  VCAA, 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); see also Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  VCAA, 
38 U.S.C.A. § 5103(a).  VA has also adopted a requirement 
that it inform the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).

The veteran has not been provided with the notice required by 
the VCAA.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  
38 U.S.C.A. § 5103A(d).  Regulations also provide that VA 
will generally obtain a medical opinion before making a 
determination as to competence.  38 C.F.R. § 3.353(c) (2003).  

While there is a medical opinion dated in June 2002, it does 
not deal with the veteran's subsequent report that he is 
successfully managing his financial affairs.  The June 2002 
report also suggests that the veteran is a patient at the 
Baltimore VA Mental Health Clinic (VAMHCS).  The claims 
folder contains no treatment records dated subsequent to 
1986.  The VCAA requires VA to obtain relevant VA treatment 
records.  38 U.S.C.A. § 5103A(b).

In a December 2002 statement, the veteran indicated that he 
was not using a representative.  However, a power of attorney 
appointing Maryland Veterans Commission as his representative 
is associated with the claims folder.  It does not appear 
that the veteran revoked this representation.  Thus, 
clarification is needed.  

Accordingly, this case is remanded for the following action: 

1.  The RO should provide the veteran 
with a VCAA notice letter. 

2.  The RO should ask the veteran to 
clarify whether he wants Maryland 
Veterans Commission to represent him.  

3.  The RO should obtain the veteran's 
treatment records from the Baltimore 
VAMHCS.

3.  The veteran should be afforded a VA 
psychiatric examination to determine if 
the veteran is competent for VA purposes.  
An opinion should be provided as to 
whether the veteran has the mental 
capacity to contract or manage his own 
affairs, including disbursement of funds 
without limitation.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination and the examiner 
should indicate in the examination report 
that the claims folder was reviewed.  The 
examiner should provide the complete 
rationale for all conclusions reached.

4.  Thereafter, the RO should 
readjudicate the issue of whether the 
veteran is competent for VA purposes.  If 
it is decided that the veteran is not 
competent, he should be furnished a 
supplemental statement of the case.  The 
case should then be returned to the Board 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


